DETAILED ACTION
	This final Office action is in response to the amendment filed October 27, 2021 by which claims 5, 10, 13, and 20 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Terminal Disclaimer
The terminal disclaimer filed on October 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,334,948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

					Abstract	
The amendment to the abstract, filed October 27, 2021, has been approved and entered.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,593,481 (Gosling et al. ‘481).
With respect to claim 1, Gosling et al. ‘481 disclose an electric (see column 12, lines 32) shelf assembly (100d - see Figure 3C) comprising at least one column (110d) to be installed on a wall (not shown - see column 1, line 29); a slidable component (160k, 160m) arranged on the column (110d) to slide along (see the vertical arrow on the left in Figure 5) the column vertically; at least one layer of shelf board component (150d - see Figure 3C) connected to the slidable component (160k, 160m) to move simultaneously with the slidable component; and a linear driving device (193k, 193m, 190k, 190m and the horizontally extending element they are attached to) connected to the slidable component (i.e., since all elements are connected together, one claimed elements is connected to another claimed element through any and all intermediate elements) and the column (where 193k meets the top of 110d) to actuate the slidable component to move relative to the column; the column (110d) is a hollow (similar to Figure 2B) cylinder (i.e., comprising 130c, with respect to claim 2, wherein the column (110d) comprises one or more mounting boards (i.e., a top and bottom element, such as at 100n, and 100k in Figure 5 - see all components are attached together to attach to a wall) for mounting onto the wall; and with respect to claim 3, wherein the column comprises two mounting boards (i.e., not shown - such as when there are three levels of elements instead of two seen in Figure 5, and the claimed column of the shelf assembly would be in the middle row) arranged on an upper part and a low part of the column, respectively; with respect to claim 4,  wherein a rail groove (unnumbered - see vertical groove on the right side of Figure 3C) is arranged vertically on the column (110d), and the driving end (unnumbered - the back horizontally portion including where 190m meets element 160m in Figure 3C) of the linear driving device (193k, 193m, 190k, 190m) is connected (i.e., since all elements are connected together, one claimed elements is connected to another claimed element through any and all intermediate elements) to the column (110d) through the rail groove; with respect to claim 5, one end of the column is provided with a mounting hole (unnumbered - see where 193k meets 140k in Figure 3C), the slidable component (160k, 160m) is connected to the linear driving device (193k, 193m, 190k, 190m and the horizontally extending element they are attached to) inside the column (see Figure 3C) through the mounting hole; with respect to claim 6, the linear driving device (as at 193k, 1923m) is connected (i.e., since all elements are connected together, one claimed elements is connected to another claimed element through any and all intermediate elements) to the sliding component from the top with respect to claim 7, a sliding rail (unnumbered - see vertically extending slot on the right side of Figure 3C) is arranged vertically on the column (110D) and the slidable component (at 160m) is a slider in connection with the sliding rail to slide along the sliding rail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gosling et al. ‘481, alone.
Gosling et al. ‘481 disclose the shelf assembly as advanced above.
The claim differs from Gosling et al. ‘481 in requiring the shelf board component to include a connecting part adjacent to the column and an extending part away from the column with the connecting part being detachable connected to the extending part. 
Although the shelf board component of Gosling et al. ‘481 is not disclosed as claimed, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the shelf board component as having the claimed parts and features, .

Allowable Subject Matter
Claims 8, 9; 10, 11; 12-14; 15; 16, 17; 18; and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art of record fails to show, suggest or provide rationale for (a) the details of the reinforcing bar and connecting bars of claim 8, (b) the slidable component being an exterior “tube” as in claim 10 or an interior “tube” as in claim 20, (c) a motor, etc., as in claims 12, 15, and 16, and (d) the magnetic elements, as in claim 18.
It is noted that the closest related art is the applied reference, U.S. Patent No. 9,593,481. While any of the features discussed above may be individually known, there are no teachings that are considered to be combinable with U.S. Patent No. 9,593,481 to meet the aforementioned claims.

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. 
Firstly, regarding Applicant’s arguments (in the last paragraph on page 8), that “the column of the current application is directly installed on the wall” is considered to be more limiting than what is actually being claimed, especially since this argument is directed towards a positive limitation, i.e., “directly installed”. In particular, in line 2 of claim 1, the column is sets forth as “to be installed on a wall” which is functional, thereby differing from what is argued. In other words, However, as discussed in the specification (see column 1, lines 28-29), the device can be positioned “near a wall”, and thus the device would certainly be considered to be capable of being “installed on the wall”, thus, meeting the functional language in the claim. In fact, the claim does not refer to a --vertical-- wall, and thus, the surface on which the column rests could be the “wall” in the claim, or another device to which the claimed column is connected to (as in Figure 5) could define the “wall” to which the column is installed to. But more importantly, use of the term “directly”, as argued by Applicant, is not in the claim, and is in fact more limiting, i.e., than the recitation “to be installed”, thereby blurring the scope of the claim. Thus, this argument is rendered moot.
Further, with respect to Applicant’s arguments (in the last paragraph on page 8), that the “width dimension is obviously as small as possible under the premise of meeting the strength requirements”, is noted but the Examiner respectfully disagrees. It is not obvious that the width dimension is “as small as possible”, and in fact the claim makes no mention to size at all. Thus, when Applicant argues that the reference, U.S. Patent No. 9,593,481, shows a “plate-shaped column… spliced with other wall panel modules… to form a larger wall area”, while the Examiner agrees, there is no limitation in the claim to inhibit any of the structure argued by the Applicant, since the structure meets the claim language, barring the “small size” argued by Applicant, but not present in the claim. In fact, “small” and “large”, found in Applicant’s arguments, are relative terms, and thus are considered to be more limiting than what is being claimed. Thus, this argument is rendered moot.
Next, regarding Applicant’s arguments (in the first full paragraph on page 9), are acknowledged, but the entire paragraph of arguments is considered to be more limiting than what is actually being claimed, and thus is not considered to be commensurate in scope with the claims. In particular, in the arguments, Applicant states: 
“The sleeved connection mode can make the sliding member and the column form an enveloping contact area with a larger contact area.” However, the claims do not recite “an enveloping area”, and as advanced above, the claims make no reference to size, and thus “large” is considered to be a relative term.
 “Its advantages in the current application are embodied in the following: (1) The sliding member can slide more smoothly relative to the column; (2) The sliding part will produce torsion moments of different directions or magnitudes due to the existence of the storage plate.” Similarly, with respect to (1), to the terms “small” and “large”, in Applicant’s arguments, the term “smoothly”, in this argument, is also relative. This term is not used in the actual claim and thus is considered to be more limiting than what is being claimed. Further, with respect to (2), the claims no make mention to any engineering features, such as “torsion moments”, as argued by Applicant, as thus, unless defined and required in the claim, these arguments are considered to be more limiting than what is being claimed. Finally, it is unclear what structure is being referenced by the phrase “storage plate”, since this phrase is not used in the claims.
“Due to the ‘environmental contact’ between the column and the sliding part, the column can effectively offset the torsion moment generated by the sliding part in multiple directions. Effectively improve the load-bearing capacity of the storage board; and in the comparative document, the slidable component is set directly through the Firstly, it is unclear what is meant by the argument “environmental contact”, and thus, the relationship to any elements “offset[ing] the torsion moment” is considered to be more limiting than what is being claimed. Further, it is unclear what structure is being referenced by the phrase “storage board”, since this phrase is not used in the claims. Furthermore, see response advanced above with respect to the argument pertaining to “small”, and thus, since this is relative, the argument that the “sliding is not stable enough”, is not well-taken. The sliding in U.S. Patent No. 9,593,481 is clearly effective, and thus Applicant arguing that is it not “stable enough” is more limiting than what is claimed. Finally, see response advanced above with respect to the “torsion moment”, and thus, when Applicant argues that the “load-bearing capacity is small” is not well-taken, since the claims make no mention to nay load-bearing capacity, and thus this argument is considered to more limiting. Thus, all of these arguments are considered to be rendered moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 9, 2021